SMITH, Judge.
The issue is whether Section 193.461(3)(a), Florida Statutes (1973), which required applications for agricultural assessment to be filed before April 1 of each year, permits agricultural assessments to be made notwithstanding the absence of a timely application, if the taxpayer’s failure to apply was due to illness or other such cause. It does not. The statute is mandatory. By its terms failure to make timely application constitutes a waiver of the privileged assessment. The prayer of the petition for certiorari review is
DENIED.
RAWLS, Acting C. J., and McCORD, J., concur.